                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

JASON IFILL,

           Plaintiff,

v.                               Case No:   2:18-cv-713-FtM-29UAM

UNITED STATES SUGAR CORP.,
INTERNATIONAL ASSOCIATION OF
MACHINISTS   AND   AEROSPACE
WORKERS, Local Lodge 57, T.
J. GRAHAM, individually, and
MARK OSBORN, individually,

           Defendants.


                                 ORDER

     This matter comes before the Court on review of the file.      On

December   27,    2018,   defendant   International   Association   of

Machinists and Aerospace Workers, Local Lodge 57 (Local Lodge 57)

filed a Motion to Quash Service and to Dismiss for Insufficient

Service of Process. (Doc. #27.)       In it, Local Lodge 57 sought to

quash service on Local Lodge 57 and to be dismissed from this

lawsuit because plaintiff failed to execute service of process on

Local Lodge 57.     On March 19, 2019, Local Lodge 57 filed a motion

to dismiss (Doc. #52), in which it asserts it has “now been served

with service of process and . . . withdraws its motion to quash.”

(Doc. #52, p. 1.)
     Accordingly, it is hereby

     ORDERED:

     International   Association    of   Machinists   and   Aerospace

Workers, Local Lodge 57’s Motion to Quash Service and to Dismiss

for Insufficient Service of Process (Doc. #27) is DENIED as moot.

     DONE and ORDERED at Fort Myers, Florida, this      31st   day of

May, 2019.




Copies:
Counsel of Record




                                 - 2 -
